 1                                                              Hon. Richard A. Jones
 2

 3

 4

 5

 6                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 7                                AT SEATTLE
 8
     UNITED STATES OF AMERICA,
 9                                                 No. CR16-093RAJ
                          Plaintiff,
10
            v.                                     ORDER MODIFYING
11                                                 CONDITIONS OF
     ISAIAH PAUL BARRE,                            SUPERVISION
12
                          Defendant.
13

14       IT IS HEREBY ORDERED:
15       The conditions of supervision imposed under this cause number are modified as
16   follows: The defendant shall enter and participate as instructed by the U.S.
17   Probation Officer and/or treatment provider in an approved inpatient treatment
18   program at the first available date. The defendant shall successfully complete the

19   inpatient treatment program and follow any aftercare recommendations.

20       DATED this 20th day of March, 2019.

21

22
                                                     A
                                                     The Honorable Richard A. Jones
                                                     United States District Judge
23

24

25

26


      ORDER MODIFYING
      CONDITIONS OF SUPERVISION - 1
